Citation Nr: 0942965	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-38 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to October 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the RO that, in 
pertinent part, denied the Veteran's claim.  The Veteran 
filed a timely appeal of this determination to the Board.

The Board notes that the September 2004 Statement of the Case 
also included the issues of increased rating for 
gastroenteritis, and service connection for cholesterol, a 
dental disorder, and a psychiatric disorder to include post 
traumatic stress disorder.  The Veteran perfected his appeal 
regarding these issues.  However, in a July 2005 statement, 
the Veteran noted that he desired to withdraw his appeal 
regarding the increased rating for gastroenteritis, and 
service connection for cholesterol and a dental disorder.  
Additionally, in an August 2005 rating decision, the RO 
granted the Veteran service connection for a psychiatric 
disability.  As such, the only issue on appeal is that set 
forth in the title page of this decision.


FINDING OF FACT

The medical evidence of record preponderates against a 
finding that the Veteran has hypertension that had its onset 
in service or within one year of service; nor may such 
condition be presumed to be the result of the Veteran's 
active military service.  


CONCLUSION OF LAW

The medical evidence of record preponderates against a 
finding that the Veteran has hypertension that had its onset 
in service or within one year of service; nor may such 
condition be presumed to be the result of the Veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated February 2004, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claim.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes hereinbelow that the preponderance of the evidence 
is against the Veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service records, post-service 
treatment records and reports, VA examinations, and written 
statements submitted by the Veteran and his representative in 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection for hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has hypertension 
that is the result of his active service.  Following a 
careful review of the Veteran's medical records, however, the 
Board finds that his claims must be denied.  

The Veteran's service treatment records are negative for 
complaints of or treatment for hypertension in service.  The 
Veteran's medical records also do not indicate a diagnosis of 
hypertension within one year of service.  

After service, a December 2002 VA examination indicated a 
history of essential hypertension, mild, for the past three 
years.  He was noted to not take medication for the 
condition.  After reviewing the Veteran's claims file and 
examining the Veteran, the Veteran was diagnosed with 
essential hypertension, borderline, on no treatment at this 
time.  The Veteran's blood pressure readings were 132/87.

The Veteran's medical treatment records after December 2002 
do not indicate an  ongoing diagnosis of or treatment for 
hypertension.  Here, the Board notes that the Veteran was 
afforded a VA examination dated in January 2009 in connection 
with a claim for individual unemployability.  In this 
examination, the examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The examiner noted a history of reported hypertension with 
onset three to four years ago after service.  The Veteran 
denied symptoms.  The examiner indicated that he found 
elevated blood pressure readings during some of the Veteran's 
recurrent Crohn symptoms during routine examinations.  The 
examiner reported that blood pressure was monitored but not 
treated.  The Veteran, however, was noted to be on treatment 
at the time of the examination.  Blood pressure on 
examination was indicated to be 148/89 in the right arm, 
144/93 in the left arm, and 135/93 in the left arm standing.  
After examination, the examiner stated that, despite 
subjective complaints of hypertension, there were no 
objective findings to substantiate a diagnosis.   

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.  Here, the Board notes that the 
December 2002 and January 2009 VA examinations did not 
confirm a clear diagnosis of hypertension in either 
examination.  And without competent evidence of a current 
disability, the claim must be denied by operation of law.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
However, even if the Veteran can demonstrate treatment for 
current hypertension, there is no indication that 
hypertension had its onset in service or within one year of 
service.  In this regard, the Board notes that the December 
2002 VA examination indicated a history of hypertension, 
mild, for the past three years.  He was diagnosed with 
essential hypertension, borderline.  And the January 2009 
examination noted a history of hypertension with onset three 
to four years ago after service.  The examiner found no 
objective findings to substantiate a diagnosis.  And the 
Veteran's medical treatment records do not contain a medical 
opinion linking hypertension to service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has hypertension 
that had its onset in service or is the result of his 
military service.  The Veteran , however, is not competent on 
his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  





	(CONTINUED ON NEXT PAGE)




On these facts, the preponderance of the objective medical 
evidence of record is against the claim.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


